Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HAQ et al. (2016/0284449).
	Regarding claims 1-5, 9, 11, 13, and 14, HAQ et al. discloses reversible bonded structural joints using active adhesives that can allow for dis-assembly, repair, and re-assembly.  The object can be any composite material or any hybrid material.  Secondly, the adhesive composition can include any thermoplastic material that can be modified such that it can be remotely activated for targeted heating of just the adhesive composition (e.g., without directly heating the surrounding substrates being joined) [0010].  HAQ et al. discloses re-bonding (self-repairing) the first and second surfaces at the joint interface wherein the surfaces comprise electromagnetically excitable particles such as a metallic material; and the electromagnetic radiation comprise a variable magnetic field generating electromagnetic induction [0018].
	Regarding claims 7-8, HAQ et al. discloses the particles are coated to create chemical compatibility [0055].
	Regarding claim 15, HAQ et al. discloses the system comprises a combination of low-grade electromagnetic excitation/heating with thermal interrogation (e.g., via an IR camera) used to non-invasively monitor joint integrity and to determine when joint repair or (partial) replacement is necessary [0045].

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LV et al. (2014/0290533).
	Regarding claim 1, LV et al. discloses a self-repairing composite comprising thermoplastic polymer [0059] and particles that bind or fuse with radiation [0074].


Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742